Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed July 21, 2020, in which Claims 1-20 are currently pending.

Claim Objections
1.	Claim 17 is objected to because of the following informalities: Claim 17 recites “a first part of an outer textile layer, the outer textile layer”, this appears to be an error and should read “a first part of an outer textile layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavelescu (US 5,678,326) in view of Huffa (US 2012/0234052).
Regarding Claim 1, Pavelescu discloses a shoe, comprising: a sole (13) defining a tread surface (i.e. bottom surface of 13) and a top surface (i.e. top surface of 13) opposite the tread surface (as seen in Fig.2); and an upper portion attached to the top surface of the sole (as seen in Fig.2) and comprising: an outer textile layer (1; Col.6, line 63-Col.7, line 3); an inner textile layer (3) comprising wool (Col.6, lines 58-62); a first water-resistant membrane (4; Col.7, lines 22-25) positioned between the outer textile layer and the inner textile layer and extending from a lower perimeter of the upper portion to a first boundary a first distance from the lower perimeter (as seen in Fig.2 & annotated Figure below); and a second water-resistant membrane (5; Col.3, lines 46-50) positioned between the outer textile layer and the inner textile layer and extending from the lower perimeter of the upper portion to a second boundary (i.e. top edge of upper) a second distance greater than the first distance from the lower perimeter (as seen in Fig.2 & annotated Figure below). Pavelescu does not disclose the outer textile layer comprising wool. However, Huffa teaches an upper (Fig.1) having an outer textile layer (130) comprising wool (para.47-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer textile layer of Pavelescu with the outer textile layer comprising wool taught by Huffa, as a simple substitution of one well known type of footwear outer textile layer for another, 


    PNG
    media_image1.png
    506
    626
    media_image1.png
    Greyscale


Regarding Claim 2, Pavelescu discloses a shoe of claim 1, wherein: the outer textile layer (1) defines at least part of an exterior surface of the upper portion and comprises a durable water repellant coating disposed on the exterior surface (Col.6, lines 29-41; Fig.2); the first water-resistant membrane (4) comprises bio-based thermoplastic polyurethane (Col.3, lines 54-65); and the second water-resistant membrane (5) comprises bio-based thermoplastic polyurethane (Col.3, lines 54-65). 



Regarding Claim 4, Pavelescu discloses a shoe of claim 1, wherein: the outer textile layer (1) is formed from a first single piece of textile that extends along an entirety of the upper portion (as seen in Fig.1 & 2); and the inner textile layer (3) defines at least part of an interior surface of the upper portion and is formed from a second single piece of textile that extends along the entirety of the upper portion (as seen in Fig.1 & 2).

Regarding Claim 5, Pavelescu discloses a shoe of claim 1, wherein: the first water-resistant membrane (4) has a first thickness; and the second water-resistant membrane (5) has a second thickness greater than the first thickness (as seen in Fig.2).

Regarding Claim 6, Pavelescu discloses the invention substantially as claimed above. Pavelescu does not disclose the shoe further comprises an eyelet configured to receive a shoelace. However, Huffa teaches the shoe further comprises an eyelet (123) configured to receive a shoelace (122)(para.36; as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to include eyelets and a shoelace, as taught by Huffa, in order to provide an upper which can be securely held on a user’s foot during use of the footwear. When in combination Pavelescu and Huffa teach the second distance (of Pavelescu) is 

Regarding Claim 7, Pavelescu discloses a shoe of claim 1, wherein the sole (13) comprises first ( portion of 13 in toe region) and second traction pads (portion of 13 in heel region) defining at least a portion of the tread surface (Col.6, lines 17-50; inasmuch as has been claimed by Applicant, the toe and heel portions of 13 are traction pads as they are separated portions that provide traction to the toe and heel regions).

Regarding Claim 8, Pavelescu discloses a shoe of claim 1, wherein the sole (13) comprises a bio-based material (Col.7, lines 4-6).

Regarding Claim 9, Pavelescu discloses a shoe, comprising: an upper portion (1,4,5) comprising: a first membrane region (at 11) comprising a first water-resistant membrane (4; Col.7, lines 22-25) positioned between an outer textile (1; Col.6, line 63-Col.7, line 3) layer and an inner textile layer (3; Col.6, lines 58-62) (as seen in Fig.2); and a second membrane region (at 10) comprising a second water-resistant membrane (5; Col.3, lines 46-50) positioned between the outer textile layer and the inner textile layer (as seen in Fig.2). Pavelescu does not disclose the upper portion defining a gap, and a tongue configured to be positioned at least partially in the gap defined by the upper portion. However, Huffa teaches a shoe upper having a gap (as seen at 135), and a tongue (124) configured to be positioned at least partially in the gap defined by the upper portion (as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper 

Regarding Claim 10, Pavelescu discloses a shoe of claim 9, wherein at least part of the first membrane region (at 11) overlaps the second membrane region (at 10)(as seen in Fig.2).

Regarding Claim 11, Pavelescu discloses a shoe of claim 9, wherein the first water-resistant membrane and the second water-resistant membrane comprise bio-based thermoplastic polyurethane (Col.3, lines 54-65).

Regarding Claim 12, Pavelescu discloses a shoe of claim 9, wherein: the shoe further comprises a sole (13) attached to the upper portion (as seen in Fig.2); and the first membrane region and the second membrane region extend across a seam (i.e. junction seen at 9) between the upper portion and the sole (as seen in Fig.2).

Regarding Claim 13, Pavelescu discloses a shoe of claim 9, wherein: the upper portion further defines an interior surface (i.e. inner facing surface of 3) and an exterior surface (i.e. outer facing surface of 1) opposite the interior surface (as seen in Fig.2); 

Regarding Claim 14, Pavelescu discloses a shoe of claim 13, wherein the shoe further comprises a heel lining (i.e. 3 in the heel region) attached to the upper portion and positioned along a second region (i.e. heel region) of the interior surface (as seen in Fig.1 & 2, lining 3 extends the length of the upper).

Regarding Claim 15, Pavelescu discloses a shoe of claim 9, wherein: the upper portion defines a cavity configured to receive a foot of a wearer (as seen in Fig.2); and the shoe further comprises an insole (6) positioned within the cavity and defining a top surface configured to contact a bottom of the foot (as seen in Fig.2).

Regarding Claim 16, Pavelescu discloses the invention substantially as claimed above. Pavelescu does not disclose an eyelet attached to the upper portion; and a shoelace extending through the eyelet. However, Huffa teaches a shoe upper (FIg.1) comprises an eyelet (123) and a shoelace (122) extending through the eyelet (para.36; as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to include eyelets and a shoelace, as taught by Huffa, in order to provide an upper which can be securely held on a user’s foot during use of the footwear. When in combination Pavelescu and Huffa teach the first membrane region (of Pavelescu) 

Regarding Claim 17, insofar as is definite, Pavelescu discloses an upper portion for a shoe, comprising: a first membrane region (i.e. top half of upper) comprising: a first part of an outer textile layer (1; Col.6, line 63-Col.7, line 3), the outer textile layer; a first part of an inner textile layer (3; Col.6, lines 58-62); and a first water-resistant membrane (5; Col.3, lines 46-50) comprising bio-based thermoplastic polyurethane and positioned between the first part of the outer textile layer and the first part of the inner textile layer (as seen in Fig.2; Col.3, lines 54-65); and a second membrane region (i.e. lower half of upper) adjacent to the first membrane region and comprising: a second part of the outer textile layer (1); a second part of the inner textile layer (3); and a second water-resistant membrane (4; Col.7, lines 22-25) comprising bio-based thermoplastic polyurethane and positioned between the second part of the outer textile layer and the second part of the inner textile layer (as seen in Fig.2; Col.3, lines 54-65); and at least a part of the first membrane (5) region overlaps the second membrane (4) region (as seen in Fig.2). Pavelescu does not disclose the outer textile layer is knit as a single, unitary piece comprising wool. However, Huffa teaches an upper (Fig.1) having an outer textile layer (130) is knit as a single, unitary piece comprising wool (para.47-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer textile layer of Pavelescu with the knit outer textile layer of a single, unitary piece comprising wool taught by Huffa, as a simple substitution of one well known type of 

Regarding Claim 18, Pavelescu discloses an upper portion of claim 17, wherein: the outer textile layer (1) defines an exterior surface of the upper portion; and the inner textile layer (3) defines an interior surface of the upper portion opposite the exterior surface (as seen in Fig.2).

Regarding Claim 19, Pavelescu discloses an upper portion of claim 18, further comprising a durable water repellant coating (Col.6, lines 29-41) disposed on the exterior surface of the upper portion (1)(as seen in Fig.2).

Regarding Claim 20, Pavelescu discloses an upper portion of claim 17, wherein a thickness of the first water-resistant membrane (5) is greater than a thickness of the second water-resistant membrane (4)(as seen in Fig.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN E LYNCH/Primary Examiner, Art Unit 3732